Citation Nr: 0809354	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 718	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the veteran's countable income as of December 1, 2003 
and for the years 2004 and 2005 was excessive for the payment 
of nonservice-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the veteran was 
found to be entitled to VA nonservice-connected disability 
pension benefits in a June 1993 rating decision, but that 
payments were subsequently terminated due to excessive 
income.  

To the extent that correspondence dated in January 2006 may 
be construed as raising an additional claim for payment of 
nonservice-connected disability pension benefits for the year 
2006.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The evidence shows the veteran's annual countable income as 
of December 1, 2003 and for the years 2004 and 2005 exceeded 
VA's maximum annual rate of income for a veteran with a 
spouse.


CONCLUSION OF LAW

The veteran's countable annual income as of December 1, 2003 
and for the years 2004 and 2005 was in excess of the 
prescribed limit for entitlement to nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2004 and February 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a service connection claim.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Because of 
the decision in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.


Pertinent Laws and Regulations

VA pays pension benefits to permanently and totally disabled 
veterans with qualified service during a period of war based 
upon a maximum rate established by law and reduced by the 
veteran's countable annual income.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.23 (2007).  These income limitations are 
published in the "Notices" section of the Federal Register.  

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2007).  The amounts paid for unreimbursed medical expenses 
will be excluded from annual income to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension payable; however, an estimate based on a clear and 
reasonable expectation of expenditure may be accepted for the 
purpose of authorizing prospective payments subject to 
necessary adjustment.  38 C.F.R. § 3.272 (2007).

VA improved pension is not payable to a veteran whose annual 
income exceeds the limitations set forth in 38 U.S.C.A. § 
1521.  The maximum annual pension rate (MAPR) is established 
pursuant to this law; the established MAPR (income 
limitation) for a veteran with a spouse was $12, 959, 
effective on December 1, 2003, and to be deducted, medical 
expenses must exceed 5 percent of the MAPR or $647.  
Effective December 1, 2004, the MAPR was $13,309 and to be 
deducted medical expenses must exceed $665.  Effective 
December 1, 2005, the MAPR was $13,855 and to be deducted 
medical expenses must exceed $692.  See 38 C.F. R. § 3.23; VA 
Manual M 21- 1, Part 1, Appendix B.


Factual Background and Analysis

VA records show the veteran was awarded entitlement to 
nonservice-connected disability pension benefits in a June 
1993 rating decision.  In correspondence dated in September 
1993 the veteran was notified that his payments were being 
terminated because of information showing his family income 
had changed.  

In December 2003 the veteran, in essence, requested his 
nonservice-connected disability pension benefit payments be 
reinstated.  He indicated that he received monthly Social 
Security Administration (SSA) benefits payments in the amount 
of $1,071 and that his spouse received $472 (for an 
annualized total of $18,516).  He also provided information 
showing payments in 2003 (apparently unreimbursed) to a 
private medical group in the amount of approximately $484 and 
to a private pharmacy in the amount of approximately $992.

In correspondence dated in May 2004 the RO requested the 
veteran provide additional financial information in support 
of his claim.  A May 2004 report shows the veteran received 
monthly SSA payments effective from December 2003 of 
$1,164.60 with monthly SMI premiums of $66.60.  Reports show 
his spouse received monthly SSA payments effective from 
December 2003 of $541.60 with monthly SMI premiums of $66.60.  

In May 2004, the veteran submitted a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, and 
reported he received monthly SSA payments of $1,098 and that 
his spouse received $425.  He indicated they had no other 
income or assets.

In correspondence dated in August 2004 the RO notified the 
veteran that his claim for pension benefit payment was denied 
because his income exceeded the maximum annual disability 
pension limit for a veteran with one dependent of $12, 959.  
It was noted, in essence, that his countable income for VA 
purposes was excessive even after adjustment for his SMI 
premiums as a medical expense (total annual SMI expense of 
$1,598.40 less 5% of $12,959 or $647 for an adjustment from 
annual income of $951.40).  The veteran's countable annual 
income was identified as $13,975.20 from SSA and for his 
spouse as $6,499.20 (total annual income of $20,242.40).  The 
RO stated the private medical expenses the veteran submitted 
were not considered because they were paid prior to his claim 
in December 2003.

In correspondence dated in August 2004 the veteran requested 
the RO reconsider his request for reinstatement of pension 
benefit payments.  He indicated his spouse had monthly 
medical expenses of $200 if they did not receive other 
assistance.  

In correspondence dated in February 2005 the RO requested the 
veteran submit additional VA Forms VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, and 21-
8416, Medical Expense Report.  He was also notified of the 
evidence necessary to substantiate his claim.  The veteran 
subsequently returned these forms in blank and stated that 
the information he previously provided was unchanged.  

A March 2005 report shows the veteran received monthly SSA 
payments effective from December 2004 of $1,196.20 with 
monthly SMI premiums of $78.20.  Reports show his spouse 
received monthly SSA payments effective from December 2004 of 
$556.20 with monthly SMI premiums of $78.20.  

In his March 2005 notice of disagreement the veteran reported 
that he had medical expenses associated with treatment for 
his eyes and had paid $166.  He also returned incomplete VA 
Forms 21-0516-1 and 21-9416 without additional income or 
medical expense information.  He submitted a pharmacy receipt 
dated in February 2005 indicating a payment of $166.92.  

In a January 2006 statement of the case the RO reported 
maximum annual pension rates for a veteran with one dependent 
were $12,959 for the year beginning December 1, 2003, and 
$13,309 for the year beginning December 1, 2004.  It was 
noted that the veteran and his spouse received annual SSA 
payments of $20,474 for the year beginning December 1, 2003, 
and $21,149 for the year beginning December 1, 2004.

Based upon the evidence of record, the Board finds the 
veteran's countable annual income from December 1, 2003 and 
for the years 2004 and 2005 exceeded the maximum annual rate 
of income for a veteran and spouse.  Although the veteran 
failed to provide evidence of his medical expenses as 
requested by the RO in May 2004 and February 2005, the Board 
finds that even assuming his 2003 medical expenses represent 
a clear and reasonable estimate of his medical expenditures 
in 2004 and 2005 his adjusted countable annual income (annual 
SSA payment less estimated medical expenses and SMI premiums) 
is in excess of the applicable maximum annual rate for those 
years.  From December 1, 2003 and for the year 2004 the 
veteran's adjusted countable annual income using this 
estimated information is $18,046.60 and for 2005 is 
$18,443.20, which exceed the applicable maximum annual 
pension rates.  Therefore, the veteran's appeal must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

ORDER

The veteran's countable income from December 1, 2003 and for 
the years 2004 and 2005 was excessive for the payment of 
nonservice-connected disability pension benefits; the appeal 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


